     Case 5:16-cv-00370-VAP-SP Document 96 Filed 11/16/20 Page 1 of 1 Page ID #:2934

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                         November 16, 2020


       No.:                   20-56202
       D.C. No.:              5:16-cv-00370-VAP-SP
       Short Title:           Paul Hupp v. Solera Oak Valley Greens Assoc, et al


       Dear Appellant

       Your notice of appeal has been received in the Clerk's office of the United States
       Court of Appeals for the Ninth Circuit. The U.S. Court of Appeals docket number
       shown above has been assigned to this case.

       This appeal is subject to a pre-filing review order entered in case number
       11-80041. The appeal will be reviewed by the Court to determine whether it will
       be permitted to proceed. Do not file a brief until/unless directed by the Court to do
       so.

       Briefing schedule will be set by future court order only if the Court
       determines that the appeal should be allowed to proceed.
